MEMORANDUM **
Larry Loo, Jeffrey Neubarth, and Romeo Ortiz, doctors at Pleasant Valley State Prison, appeal the district court’s denial of their motion for summary judgment on the basis of qualified immunity. In his amended complaint, Leroy Williams alleges that, after he filed a grievance, these doctors *892deliberately withdrew various medical treatments for chronic back and neck problems in retaliation.
We review denial of a motion for summary judgment based on qualified immunity de novo. See Bingham v. City of Manhattan Beach, 341 F.3d 939, 945 (9th Cir. 2003).
If these allegations are true, the defendants purposefully removed previously recommended medical treatments for retaliatory purposes, see Estelle v. Gamble, 429 U.S. 97, 102-05, 97 S.Ct. 285, 290-91, 50 L.Ed.2d 251 (1976). Because it is clear that the medical treatments were designed to alleviate and prevent exacerbation of chronic pain and to facilitate Williams’ daily activities, retaliatory removal of them would violate Williams clearly established Eighth Amendment rights, see McGuckin v. Smith, 974 F.2d 1050, 1059-60 (9th Cir. 1992), overruled, on other grounds by WMX Techs., Inc. v. Miller, 104 F.3d 1133, 1136 (9th Cir.1997) (en banc). Defendants are not entitled to summary judgment based on qualified immunity. See Saucier v. Katz, 533 U.S. 194, 201-02, 121 S.Ct. 2151, 2156,150 L.Ed.2d 272 (2001).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.